705 S.E.2d 387 (2011)
STATE
v.
Andrew Darrin RAMSEUR.
No. 388A10-1.
Supreme Court of North Carolina.
January 18, 2011.
Benjamin Dowling-Sender, Assistant Appellate Defender, for Ramseur, Andrew Darrin.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
Amy Kunstling Irene, Assistant Attorney General, for State.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for State.
Garry W. Frank, District Attorney, for State.
The following order has been entered on the motion filed on the 5th of January 2011 by Defendant for Extension of Time to File Trial Transcripts:
"Motion Allowed by order of the Court in conference this the 18th of January 2011."